Title: To George Washington from Brigadier General Enoch Poor, 29 January 1780
From: Poor, Enoch
To: Washington, George


          
            Dear Sir,
            Danbury [Conn.] January 29 1780
          
          The Ten thousand doll. I received for recruiting I find very inadequate to the purpose, must therefore request another grant of the like sum—upwards of 70 men have already inlisted and many others are inclining—Capt. Leigh the bearer of this will wait on you by whom I wish the money might be forwarded.
          The Difficulties that have arisen from a scarcity of flour in this quarter have called for my utmost exertions together with the assistance of my officers, but I have now the satisfaction to find that no further distress will probably arise from that cause, and general contentment amongst my Troops—in this situation I must once more beg indulgence to retire for a time to my family and pay some attention to domestic matters which at this juncture demand it—the Command of my Brigade will devolve on Colo. Cilley whose capacity and attention render him worthy of the command.
          Major Norris of the 3d Regimt has applied to me for a furlough which I am unable to grant consistent with Genl Orders, at his earnest request I represent his case to your Excellency believing his necessity to be pressing (viz.) the Division of an estate which requires the present time—the Regt being small and the next in command a good Officer I wish his request might be granted.
          
          The situation of my Officers and soldiers in point of cloathing being very bad, if there be any in store it would at no time be more acceptable than the Present—of this Capt. Leigh our Sub-clothier can inform. I am with much esteem your very h’ble Servt
          
            Enoch Poor
          
        